Citation Nr: 0417661
Decision Date: 07/01/06	Archive Date: 09/01/04

DOCKET NO. 01-06 146A                       DATE JUL 01 2004


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington

THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury to include headaches.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active duty service from February 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of a head injury, to include headaches. A notice of disagreement was received in October 2000, a statement of the case was issued in May 2001, and a substantive appeal ) was received in July 2001. The Board therefore has appellate jurisdiction. See generally38 U.S.C.A. § 7105 (West 2002).

In August 1969, the RO denied service connection for residuals of a head injury. In subsequent rating decisions dated in October 1982, June 1992, and May 1999, the RO denied the veteran's request to reopen the claim of service connection for residuals of a head injury, to include headaches. The veteran did not appeal any of the adverse determinations. As a result, they are each final. Thus, new and material evidence is needed to reopen the claim. 38 U.S.C.A. § 5108, 7105. By way of June 2002 and November 2003 supplemental statements of the case, the RO denied the claim for service connection for residuals of a head injury, to include headaches, on a de novo basis. Irrespective of the RO's action in June 2002 and November 2003, the Board must decide whether the veteran has submitted new and material evidence to reopen the claim of service connection for residuals of a head injury, to include headaches. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Thus, the Board has recharacterized the issues as stated on the cover page.

In March 2004, the veteran had a hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

-2



REMAND

In February 2001 and May 2002, the veteran was given a generic Veterans Claims Assistance Act of 2000 (VCAA) notice letter. The notice letter is inadequate in the instant case as it fails to discuss the evidence needed to substantiate a request to reopen a finally denied claim of service connection, as well as the respective responsibility of the parties (the veteran and VA) to submit or obtain evidence to substantiate the claim. The veteran should be provided a letter which fully addresses the notice requirements as set forth in 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim of whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.

In view of the foregoing, the case is REMANDED to the RO for the following:

1. With respect to the claim as to whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury, to include headaches, the RO should send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations. This letter should advise the appellant of the evidence necessary to substantiate his claim, as well as what evidence he is to provide and what evidence V A will attempt to obtain. In the letter, the veteran should also be told to provide any evidence in his possession that pertains to his claim.

2. After the foregoing, the RO should review the veteran's claim. If the determination is adverse to the veteran, he and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.

- 3 



Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran need take no action until he is notified. The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
 
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 




